HALL, Justice,
concurring.
I do not agree with the majority’s holding that appellant waived service of summons.
V.T.C.A., Family Code §§ 51.09 and 53.06 provide as follows:
§ 51.09. Waiver of Rights.
Unless a contrary intent clearly appears elsewhere in this title, any right granted to a child by this title [Delinquent Children] or by the constitution or laws of this state or the United States may be waived in proceedings under this title if:
(1) the waiver is made by the child and the attorney for the child;
(2) the child and the attorney waiving the right are informed of and understand the right and the possible consequences of waiving it;
(3) the waiver is voluntary; and
(4) the waiver is made in writing or in court proceedings that are recorded.
§ 53.06. Summons.
(a) The juvenile court shall direct issuance of a summons to:
(1) the child named in the petition [for transfer hearing];
(2) the child’s parent, guardian, or custodian;
(3) the child’s guardian ad litem; and
(4) any other person who appears to the court to be a proper or necessary party to the proceeding.



*393(e) A party, other than the child, may waive service of summons by written stipulation or by voluntary appearance.
Under these statutes a waiver of summons by the juvenile can only be made voluntarily, in the course of court proceedings that are recorded, with the joinder of his attorney, after both have been informed of and understand the right to the summons and the consequences of waiver.1 These facts are not shown in the record before us. Appellant’s appearance in court with his attorney and his parents did not satisfy these requirements.
Nevertheless, the record does not conclusively establish that appellant was not served with a summons as required by the Family Code. For this reason I concur in the affirmance. See, In The Matter of W.L.C. (Tex.Civ.App.—Waco 1977). No one testified appellant was not summonsed. The question was not raised on the trial. Until a contrary showing is made, the presumption prevails that all legal requisites were met. At most, the record shows only that a return was not made on the summons.

. Necessarily, I disagree with holdings and suggestions that the juvenile cannot, within the provisions of the Family Code, waive service of summons. See, e. g., D. A. W. v. State, 535 S.W.2d 21 (Tex.Civ.App.—Houston [14th Dist.] 1976, writ ref’d n. r. e.); In the Matter of M.W., 523 S.W.2d 513 (Tex.Civ.App.—El Paso 1975, no writ).